The agreement to arbitrate herein is specifically limited to claims arising under sections 3 and 8 thereof. The only arbitrable dispute claimed by petitioner is loss caused by delay under section 8. (See Matter of Priore v. Schermerhorn, 237 N. Y. 16.) The order should be modified by providing that arbitration be confined to the dispute as to the alleged loss sustained by the petitioner due to the delay in the progress of the work set forth in the petition, and as so modified affirmed, without costs. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.